Citation Nr: 0101180	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-07 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1.  Entitlement to service connection for a left eye disorder 
as secondary to the veteran's service-connected anatomical 
loss of the right eye.

2.  Entitlement to an increased rating for anatomical loss of 
the right eye, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1955 to February 1960.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In June 1999, the veteran testified at a Travel Board hearing 
before the undersigned Board Member. 
 

REMAND

The Board observes that, during the pendency of the veteran's 
appeal, but after the case was forwarded to the Board, the 
President signed the "Veterans Claims Assistance Act of 
2000," Pub. L. No. 106-475 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (VCAA), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  This liberalizing legislation is applicable to 
the veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  The treatment reports, medical examination and 
etiology opinion requested below are in part to comply with 
this provision.  The relevant evidence is summarized below.

The service medical records reflect that the veteran injured 
his right eye in August 1959.  He was hammering a bolt on a 
truck when a sliver of metal struck his right eye.  As a 
result, the right eye was enucleated in October 1959.  By a 
March 1960 rating decision, the RO granted the veteran 
service connection and assigned a 40 percent rating for the 
anatomical loss of the right eye, effective February 1960.  
The 40 percent rating has remained in effect since that time.  
In an April 1960 rating decision, the RO granted the veteran 
additional special monthly compensation for anatomical loss 
of one eye, effective April 1960. 

In July 1998, the veteran filed claims for an increased 
rating for his service-connected right eye and secondary 
service connection for a left eye disorder.  He  contended 
that his glaucoma in the left eye was related to the loss of 
the right eye.  See 38 U.S.C.A. 1131 (West 1991); 38 C.F.R. § 
3.310 (2000); Allen v. Brown, 7 Vet. App. 439 (1995).  
Generally, when a veteran contends that his service-connected 
disability has caused a new disability, there must be 
competent medical evidence that the secondary disability was 
caused or chronically worsened by the service-connected 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995); Jones 
v. Brown, 7 Vet. App. 134 (1994).

The veteran's service medical records, to include June 1995 
enlistment and February 1960 retirement examinations, show no 
complaints or diagnosis of, or treatment for a left eye 
disorder.  

At an August 1998 VA eye examination, the veteran claimed 
that he was diagnosed with glaucoma in the left eye in 1981.  
On examination, the veteran was found to have a well-fitted 
prosthesis on the right side.  Refraction in the left eye was 
-.25 +.50 at axis 10 with best-corrected vision of 20/25.  
Applanation tension was 26 in the left eye.  The left cornea 
was clear and the anterior chamber deep and clear.  The lens 
showed a 1+ nuclear sclerotic cataract change in the left 
eye.  Visual field was full to confrontation and the pupil 
was equal and reactive to light.  Extraocular muscles showed 
full gaze for the left eye with a fundus examination showing 
.5 cup disc ratio with pink and sharp margins.  Macula, 
vessels and periphery appeared within normal limits.  The 
impression was status post enucleation right eye and chronic 
simple glaucoma in the left eye.  The examiner noted that the 
veteran's optic nerve cupping did not appear to be excessive 
but that the intraocular pressure appeared to be borderline 
controlled in the left eye.  In a September 1998 addendum, 
the examiner opined that the chronic simple glaucoma of the 
left eye was "not related to the loss of the right eye."  

A November 1998 statement from the veteran's employer noted 
that he had been employed by the Postal Service for 29 years 
and had had a good attendance record until July 1998, when 
the veteran developed problems with his only eye.  Since that 
time he had used 127 hours of leave because of his left eye.  
To perform his duty, the veteran had to put excessive 
pressure on his left eye 8 to 10 hours a day.

In a March 1999 letter, the veteran's non-VA treating 
physician, K. J. H, M.D., stated that the veteran had been 
his patient since February 1999; that he had examined the 
veteran on a frequent basis due to elevated intraocular 
pressure in his left eye; that he was blind in his right eye 
and had a prosthesis.  The physician indicated that the 
veteran was currently using drops for glaucoma in his left 
eye.

In an April 1999 statement the veteran asserted, in essence, 
that his loss of the right eye and left eye disorder had a 
significant adverse impact on his employment. 

At his June 1999 Travel Board hearing, the veteran reported 
that prolonged reading or sighting made his eye burn; that he 
had to stop driving at night; that his medications made him 
irritable and tired; and that because of the strain on his 
left eye he could not work any more.  He reported that he was 
seeing a non-VA doctor, who indicated that his ocular 
pressure was so high that the veteran might go blind.  
However, the veteran testified that his non-VA physician 
never indicated that the veteran's right eye had caused his 
left eye disorder.

The Board observes that the August 1998 VA examiner opined in 
a September 1998 addendum that the veteran's glaucoma was not 
related to the loss of the right eye.  However, the examiner 
did not address the question of aggravation.  In order to 
give the veteran every consideration with respect to the 
present appeal, and to ensure compliance with the VCAA, it is 
the Board's opinion that another eye examination  is 
warranted for the purpose of determining whether the 
veteran's left eye disorder was worsened or aggravated by his 
service-connected loss of the right eye.  

Since the veteran indicated that he was receiving both non-VA 
and VA treatment for his eye disorder, the RO should make 
arrangements to obtain these records on remand, as the duty 
to assist involves obtaining relevant medical reports where 
indicated by the facts and circumstances of the individual 
case.  See Veterans Claims Assistance of Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992) (VA records are constructively part of 
the record which must be considered); Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

As noted above, this appeal comes to the Board from a 
September 1998 rating decision, which continued a 40 percent 
rating for the anatomical loss of the veteran's right eye and 
determined that the veteran's glaucoma of the left eye was 
not related to the loss of the right eye.  A VA Form 9 filed 
by the veteran in April 1999 perfected the appeal of both 
claims.  However, a May 1999 VA Form 1-646 filed by the 
veteran's representative and the veteran's testimony at the 
Travel Board hearing only addressed the claim for secondary 
service connection for his left eye.   Under these 
circumstances, the RO should contact the veteran to clarify 
whether he wishes to pursue his appeal for an increased 
rating for his status post loss of the right eye.

In view of the foregoing, this case is REMANDED for the 
following development:

1.  The RO should contact the veteran to 
clarify whether he wishes to continue to 
pursue an increased rating for his 
service-connected right eye disability. 

2.  The RO should also contact the 
veteran and have him identify (names, 
addresses, and dates) any sources of VA 
or non-VA treatment for his bilateral eye 
impairment.  After obtaining any 
necessary authorization(s) from the 
veteran, the RO should attempt to secure 
copies of all identified records not 
already in the claims file and associate 
them with the record.  38 C.F.R. § 3.159 
(2000).

3.  Thereafter, the RO should schedule 
the veteran for a comprehensive VA 
examination to assess the nature and 
etiology of any eye disorder(s).  The 
claims file and this order must be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination.  After reviewing the claims 
file and examining the veteran, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the veteran's left eye disorder was 
caused or aggravated (chronically 
worsened) by his service-connected loss 
of his right eye.  Allen, supra.  The 
rationale for any opinion and all 
clinical findings should be reported in 
detail.  All tests and studies deemed 
necessary should be accomplished.

4.  After completion of the above, the RO 
should review the entire file and 
undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7, 5126).  
Thereafter, the RO should readjudicate 
the claim for secondary service 
connection for a left eye disorder and, 
if the RO determines that the veteran 
wishes to continue his appeal of the 
increased rating claim, the claim for a 
rating in excess of 40 percent for the 
anatomical loss of the right eye.  As to 
the latter issue, the RO should also 
consider a referral to the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service, for 
consideration of an extra-schedular 
rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  If any benefit sought is 
denied, the veteran and his 
representative should then be furnished 
an appropriate supplemental statement of 
the case, which addresses all additional 
evidence, and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The purposes of this remand are to comply with due process of 
law and to ensure an adequate medical record is available for 
appellate review.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at 
this time.  The appellant and his representative have the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.   Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




